Citation Nr: 1008334	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  04-20 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability rating higher than 10 
percent for gastroesophageal reflux disease (GERD) with 
diverticulosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. Rippel, Counsel




INTRODUCTION

The Veteran served on active duty from September 1978 to 
October 2002.  He also had approximately 6 years or prior 
active duty.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The Veteran subsequently relocated to Georgia, 
and his claim files were transferred to the RO in Atlanta.

In a January 2008 rating decision, the initial noncompensable 
disability rating for GERD was increased to 10 percent, but 
this did not satisfy the veteran's appeal.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993)(when a veteran is not granted the 
maximum benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated).

In September 2008, the Board issued a decision denying four 
other claims on appeal and remanding the issue of entitlement 
to an initial rating higher than 10 percent for GERD with 
diverticulosis for additional development.  That development 
has been accomplished to the extent possible, and the claim 
has been returned to the Board for appellate review.  


FINDING OF FACT

The Veteran's GERD with diverticulosis manifested by symptom 
combinations productive of significantly less than 
considerable impairment of health.




CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for GERD with diverticulosis are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Codes 7346, 7399 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the effective-date element of a service-connection 
claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided the 
required notice, including notice respect to the effective-
date element of the claim, in a letter sent in March 2006.  
Although this letter was sent after the initial adjudication 
of the claim, the Board finds that the Veteran has not been 
prejudiced as a result of this timing error.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the 
Board notes that following the provision of the required 
notice and the completion of all indicated development of the 
record, the originating agency readjudicated the Veteran's 
claim in November 2009.  There is no indication in the record 
or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).

The Board further notes that the Veteran has been afforded an 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical records have been obtained.  
Neither the Veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.  Therefore, the 
Board is also satisfied that the originated agency has 
complied with VA's duty to assist the Veteran in the 
development of his claim.

Accordingly, the Board will address the merits of the claim.



General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2009).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record that would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability.

Service connection was granted for GERD with hiatal hernia in 
a November 2002 rating decision.  Service connection for 
diverticulosis was granted in February 2004.  A 10 percent 
rating for the disability, now characterized as GERD with 
diverticulosis, has been in effect from November 1, 2002.  

The Veteran's disability is currently evaluated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.114, Diagnostic Codes 
7346-7399.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the specific basis for 
the evaluation assigned.  The additional code is shown after 
a hyphen.  An unlisted disease, injury, or residual condition 
is rated by analogy with the first 2 digits selected from 
that part of the schedule most closely identifying the part, 
or system, of the body involved; the last 2 digits will be 
"99" for all unlisted conditions.  .  38 C.F.R. § 4.27 
(2009).  

Ratings under diagnostic codes 7301 to 7329, inclusive, and 
7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

Hiatal hernias are rated under 38 C.F.R. § 4.114, Diagnostic 
Code 7346.  Under this code, a 60 percent rating is warranted 
for symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  A 30 
percent rating is warranted for persistently recurrent 
epigastric distress with dysphagia, pyrosis and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent rating is warranted for two or more of the symptoms 
for the 30 percent evaluation of less severity.

Diverticulosis may be rated by analogy to diverticulitis.  
Under Diagnostic Code 7327, diverticulitis is to be rated as 
irritable colon syndrome (Diagnostic Code 7319), peritoneal 
adhesions (Diagnostic Code 7301), or colitis, ulcerative 
(Diagnostic Code 7323), depending on the predominant 
disability picture.  In this case, however, there is no 
clinical evidence of record to indicate that the appellant 
has any peritoneal adhesions or signs of ulcerative colitis.  

Under Diagnostic Code 7319, a 10 percent rating is warranted 
for moderate symptoms with frequent episodes of bowel 
disturbance with abdominal distress.  A 30 percent rating is 
the maximum rating and is warranted for severe episodes of 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  38 C.F.R. § 4.114, 
Diagnostic Code 7319.  

As the medical record shows that the Veteran has not had 
compensable manifestations of diverticulosis during the 
rating period, the predominant disability appears to be GERD, 
and thus the diagnostic criteria pertaining to this 
disability will be considered.  

The Veteran had a VA examination in July 2002, a VA-
contracted medical examination in February 2007, and a VA 
examination in August 2009.  The initial examination yielded 
findings of GERD with hiatal hernia, mild anemia, and a 
history of diverticulum without diverticulitis.  The Veteran 
complained of chronic epigastric burning accompanied by 
dyspepsia and reflux for which he takes Prilosec, 
successfully.  Weight was 218 pounds.  He reported treatment 
of Helicobacter pylori with antibiotic.  He reported his 
anemia was present throughout his career and was 
characterized as very mild in the examination report.  

A May 2003 VA treatment record reflects a weight of 235 
pounds.  

Treatment records dated from July 2003 to March 2004 from 
B.J.R., M. D., and P.H.P., M.D., gastroenterologist, reflect 
endoscopy testing showing chronic GERD, mild gastritis, 
hiatal hernia and heme positive stool with a history of 
diverticulosis.  The Veteran's complaints included continued 
heartburn and dysphagia without anorexia or weight loss.  

In a May 2004 statement, Dr. P.H.P. reported that the Veteran 
had recurrent and chronic symptoms of GERD, including 
abdominal pain, bloating, intermittent swallowing difficulty.  

A VA contract examination was conducted in February 2007.  
The Veteran complained of periodic heartburn.  He was taking 
Nexium, 40 mg daily, which helped.  His heartburn was worse 
with spicy foods.  His weight was 246 pounds.  No signs of 
anemia were noted, and his nutrition appeared adequate.  No 
diagnostic tests were done.  

During the August 2009 examination, the Veteran complained of 
daily heartburn and epigastric fullness.  No treatment for 
diverticulosis was reported.  Soft bowel movements and 
occasional constipation were noted.  No abdominal surgeries 
or GI bleeding was reported.  He reportedly avoided acidic 
foods and dairy products but noted regurgitation when he bent 
over after eating.  He also reported experiencing bubbles in 
his throat when he talks a lot after eating.  He reported 
medication provided only intermittent relief.  His weight was 
248 pounds.  The abdomen was soft and non tender, with no 
mass.  Bowel sounds were normal.  The diagnoses were stable 
GERD and stable diverticulosis.  

In a September 2009 VA treatment record, it was noted that 
the Veteran reported having "bad acid reflux."  

A private treatment report dated in November 2009 shows EGD 
study findings of normal esophagus, erythema of stomach 
mucosa compatible with gastritis, and a polyp in the stomach 
that was benign on biopsy and negative for helicobacter 
pylori.  A photomicrograph indicated polypoid gastric mucosa 
showing tortuous gastric pits with dilated glands separated 
by edematous stroma.  

Based on the medical and lay evidence above, the Board finds 
that the Veteran does not warrant a higher rating under 
Diagnostic Code 7346 (hiatal hernia) or any other relevant 
rating.  The Veteran reported chronic heartburn and nausea, 
but has not reported substernal, arm or shoulder pain.  The 
symptoms described by the Veteran are not indicative of 
considerable impairment of health.  He has mainly indicated 
that he has trouble immediately after eating, but that he has 
less trouble if he eats the proper foods and drinks water.  
He has not described considerable impairment of health 
anywhere in the record.  

Similarly, the criteria for a rating in excess of 30 percent 
are clearly not met under any applicable diagnostic code 
since the evidence specifically disproves "moderately severe" 
symptoms as required for a 40 percent rating under Diagnostic 
Codes 7304/7305 (impairment of health manifested by anemia 
and with weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times per year) and disproves "severe impairment of health" 
as required for a 60 percent rating under Diagnostic Code 
7346 (symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia, or other symptom 
combinations productive of severe impairment of health).

In this case, the evidence shows that the predominant 
disability is GERD.  The combined impairment from the 
service-connected digestive disorders does not warrant 
elevation to the next higher level.  In this regard, the 
Board again notes the absence of the findings required for 
the 30 percent rating in both the private treatment records 
as well as in the VA records.  The overall impairment is 
significantly less than the considerable impairment of health 
contemplated by a higher rating.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

Based on the evidence above the Board finds the schedular 
criteria for an initial rating higher than 10 percent for 
GERD with diverticulosis are not met.  

Other Considerations

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(a) (2009).  The Court has set out a three-part test, 
based on the language of 38 C.F.R. § 3.321(b)(1), for 
determining whether a veteran is entitled to an extra-
schedular rating: (1) the established schedular criteria must 
be inadequate to describe the severity and symptoms of the 
claimant's disability; (2) the case must present other 
indicia of an exceptional or unusual disability picture, such 
as marked interference with employment or frequent periods of 
hospitalization; and (3) the award of an extra-schedular 
disability rating must be in the interest of justice.  Thun 
v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 
No. 2008-7135, 2009 WL 2096205 (Cir. 2009).  
 
In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the demonstrated manifestations of the disability are 
contemplated by the schedular criteria.  He appears justly 
compensated by the award based on scheduler criteria.  In 
sum, there is no indication that the average industrial 
impairment from the GERD with diverticulosis would be in 
excess of that contemplated by the assigned evaluation.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for GERD with diverticulosis is denied.  


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


